DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 4, 2020 was considered by the examiner. However, reference number AB has a typographic error. Therefore, the Examiner has corrected the document number on the PTO-892 form. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a power supply [claim 10] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Claim Objections
The claim set is objected to because of the following informalities:  there is no claim 19 presented in the claim set.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the processor" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Further, it is not clear if “the processor” is the same as “a processing circuitry”.
For examination purposes, the examiner is taking a position the “the processor” is the same as “a processing circuitry” until further explanation by the applicant is given. Since claims 11-17 depend from claim 10, they also are rejected for the above reason. 
Claim 14 recites the limitation "the voltage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: there is no structural relationship between “a contactor” and “a processing circuitry”. Since claims 11-17 depend from claim 10, they also are rejected for the above reason.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartl et al (2015/008361).

    PNG
    media_image1.png
    504
    673
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    562
    495
    media_image2.png
    Greyscale

Regarding claims 1 and 10, Hartl et al disclose [see Figs. 1 and 3 above] a contactor management system for estimating a degradation of an electronically controlled electro mechanical switch, comprising: a contactor (contactor 60) connectable to a power supply (battery cell 55); a processing circuitry/computer-implemented method (health monitoring system 80) operatively coupled to a data storage memory (control unit 84), the data storage memory (84) comprising instructions to configure the processing circuity (80) to: determine a change of state of the contactor (60); for each determined change of state, compute a wear increment W, of the contactor (60) by: identify a wear coefficient using a mapping [via histogram 65] between a last measured current through the contactor (60) [via current sensor 82] and a current range [see histogram current range in Fig. 3] associated with a given wear coefficient; compute the actual wear WN  of the contactor (60) by adding the computed wear increment W1 to a former known wear W1-1 of the contactor (60) [see paragraphs [0044]-[0064] for details].

Regarding claims 3 and 12, Hartl et al disclose a sensor (current sensor 82) for monitoring a current through the contactor (60) and wherein the instructions further comprise instructions to configure the processor (80) to: periodically obtain values of the current through the contactor (60) and forming a set of records of the current through the contactor (60).
Regarding claims 4 and 13, Hartl et al disclose instructions to configure the processor (80) to: when a change of state is detected, determine from the set of records of current whether a current change through the contactor (60) occurred; if a current change through the contactor (60) occurred, recover the last measured current through the contactor (60) from the set of records of the current; and if no current change through the contactor (60) occurred, determining that the wear coefficient is due to the mechanical operation of the contactor (60) [see paragraphs [0044]-[0064] for details].
Regarding claims 5 and 14, Hartl et al disclose instructions to configure the processor (80) to: scale the identified wear coefficient using a voltage across the contactor (60).
Regarding claims 6 and 15, Hartl et al disclose instructions to configure the processor (80) to: before computing the actual wear WN, retrieve the former known wear WN-1 from the data storage memory (84); and after computing the actual wear WN, store the actual wear WN in the data storage memory (84).
N to a parameterizable threshold to determine if the actual wear WN of the contactor (60) exceeds an acceptable level.
Regarding claim 9, Hartl et al disclose if the actual wear WN of the contactor (60 has an acceptable level, determining whether a contactor (60) operation broke/made current occurred for the contactor (60): if the contactor (60) operation broken/made current, determining the wear coefficient; or if the contactor (60) operation did not break/make current, determining that the wear coefficient is due to the mechanical operation of the contactor (60).
Regarding claim 18, Hartl et al disclose a non-transitory computer-readable data storage medium (control unit 84) comprising instructions causing a computer (health monitoring system 80) to: determine a change of state of the contactor (60); for each determined change of state, compute a wear increment W, of the contactor (60) by: identify a wear coefficient using a mapping [via histogram 65] between a last measured current through the contactor (60) [via current sensor 82] and a current range [see histogram current range in Fig. 3] associated with a given wear coefficient; compute the actual wear WN  of the contactor (60) by adding the computed wear increment W1 to a former known wear W1-1 of the contactor (60) [see paragraphs [0044]-[0064] for details].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Allowable Subject Matter
Claims 8, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 8, 17 and 20, the primary reason for the allowance of the claim is due to a contactor management system/computer-implemented method comprising, in combination with other limitations, if the actual wear WN of the contactor exceeds an acceptable level, raise a contactor wear alarm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858